Citation Nr: 0505665	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  00-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Eligibility for improved death pension benefits, based on 
income.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.  He died in January 1985. The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for improved death 
pension benefits, based on a finding of excessive income.  
The appellant also perfected a timely appeal to a February 
2001 rating action which denied service connection for the 
cause of death.  

In November 2002, the appellant testified before a Veterans 
Law Judge who has since retired from the Board.  The case was 
remanded in April 2003.  A videoconference was held in 
November 2004 before the undersigned Acting Veterans Law 
Judge.  At that hearing, the appellant was informed that the 
Judge that had conducted the hearing in 2002 had retired and 
that her case would now be decided by the undersigned.  She 
indicated her understanding.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

As noted above, in April 2003 the case was remanded.  The RO 
complied with those remand instructions.  However, at the 
most recent hearing in November 2004, the appellant made 
statements that now warrant additional development.  This is 
detailed below.  Although the Board regrets the delay that 
will result from again remanding the case, a favorable 
decision cannot be rendered on the evidence as it now stands, 
and the appellant has referenced outstanding information and 
evidence that may support her claims.  VA's duty to assist 
now extends to obtaining that evidence or providing her an 
opportunity to submit it.

Pension

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2004).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272. 38 
C.F.R. § 3.271(a) (2004).

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2) (2004).

The appellant has reported income in excess of the specified 
annual maximum rate.  As indicated, her annual income may be 
reduced by the amount of any eligible unreimbursed medical 
expenses.  At the hearing held in November 2004, the 
appellant testified that she is the legal guardian of a 
psychiatrically impaired son.  On her applications for 
pension, the appellant crossed off the sections pertaining to 
information concerning children.  She now alleges, 
essentially, that she is responsible for a child that is 
permanently incapable of self-support due to mental defect.  

The RO computed her income based on her earnings alone and 
does not reflect the monetary contribution made to her son's 
maintenance.  Therefore, the appellant should be given 
another opportunity to submit evidence of any unreimbursed 
medical expenses.  There is no information in the file 
concerning her "legal guardianship" of her son, his date of 
birth, his incapacity, etc., and she must submit this 
information if she wants it considered.

Cause of death

The appellant also claims that her husband's death resulted 
from malarial residuals that had its onset during service.  
She testified that her husband received VA medical treatment 
in 1946 or 1947.  She did not mention the name of the VA 
facility.  The clinical documentation associated with this 
medical care has not been incorporated into the record.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  


In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Tell the appellant to provide VA with 
copies of any evidence in her possession 
relevant to these claims, to include 
information supporting her claim of 
"legal guardianship" of her son, such 
as, his date of birth, legal papers 
concerning his incapacity, medical 
evidence concerning his condition, etc.

2.  The appellant should be requested to 
provide additional information concerning 
VA treatment received by the veteran in 
1946 or 1947.  The RO should attempt to 
obtain records of such treatment, if 
possible.  All records obtained should be 
associated with the claims folder.  

3.  The RO should provide the appellant 
with another opportunity to submit 
evidence establishing the amount of any 
eligible medical expenses paid during the 
relevant 12-month annualization period, 
to include expenses on behalf of her son.  
The appellant should be asked to provide 
copies of any receipts, canceled checks, 
or other evidence that could establish 
that such expenses were paid.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





